          Case 1:19-cv-00642-AT Document 9 Filed 04/15/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THOMAS H. FUTCH,                        )
                                        )
      Plaintiff,                        )
                                        )       CIVIL ACTION
vs.                                     )
                                        )       FILE No. 1:19-cv-00642-AT
A & N INVESTMENT, LLC,                  )
                                        )
      Defendant.                        )

                           NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that all claims pending in this matter have

been resolved to the satisfaction of Plaintiff and Defendant. Plaintiff hereby

respectfully requests that this Court allow sixty (60) days within which to complete

the settlement, during which time Plaintiff requests that the Court retain

jurisdiction over this matter until fully resolved. Should Plaintiff not move to

reinstate the case or seek other Court intervention in the next sixty (60) days,

Plaintiff requests the Court dismiss this case with prejudice at that time.

                                        Dated: April 15, 2019.

                                        Respectfully submitted,

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich
                                        Georgia Bar No. 242240
                                        The Law Office of Craig J. Ehrlich, LLC

                                            1
          Case 1:19-cv-00642-AT Document 9 Filed 04/15/19 Page 2 of 2




                                        1123 Zonolite Road, N.E., Suite 7-B
                                        Atlanta, Georgia 30306
                                        Tel: (404) 365-4460
                                        Fax: (855) 415-2480
                                        craig@ehrlichlawoffice.com

                          CERTIFICATE OF SERVICE

      I certify that on April 15, 2019, I filed the within and foregoing Notice of

Settlement using the CM/ECF System for the federal District Court for the

Northern District of Georgia. A true and correct copy of the same will be delivered

via electronic mail to the following:

A & N Investment, LLC
c/o Marc Hood, Esq.
Swift, Currie, McGhee & Hiers, LLP
1355 Peachtree Street, N.W.
Atlanta, Georgia 30309
Marc.Hood@swiftcurrie.com

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich

                                          2
